UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-6160


DAVID PAUL JONES,

                Petitioner - Appellant,

          v.

WARDEN, BKCC,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:09-cv-00326-JCT-MFU)


Submitted:   May 20, 2010                    Decided:   May 27, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Paul Jones, Appellant Pro Se. Susan Mozley Harris,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David Paul Jones seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate       of        appealability.              See        28    U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent      “a   substantial          showing       of    the       denial      of     a

constitutional        right.”           28    U.S.C.       § 2253(c)(2)        (2006).           A

prisoner        satisfies        this        standard       by     demonstrating              that

reasonable       jurists    would        find      that     any    assessment            of    the

constitutional        claims     by     the    district      court       is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                      We

have independently reviewed the record and conclude that Jones

has not made the requisite showing.                     Accordingly, we deny Jones’

motion    for     a   certificate         of    appealability        and       dismiss         the

appeal.        We dispense with oral argument because the facts and

legal    contentions       are    adequately         presented       in       the    materials

before    the    court     and    argument         would    not    aid    the       decisional

process.

                                                                                     DISMISSED



                                               2